ODOM, J.
Tom Frazier and his wife bring this suit to recover $10,000.00 damages for the death of their minor daughter Lizzie Frazier, who was run over and killed by a train of the defendant company on the night of December 26, 1921, at Gibsland, Louisiana. The amount claimed is for the suffering and death of their child. The proof shows that this girl was run over and instantly killed on the night of December 26, 1921, by a train owned and operated by the defendant company. Her body was horribly mangled, her head and one or two of the members being severed *178from her body. She died instantly. She was in good health and strong. We think an award of $4,000.00, is proper in this case.
The facts surrounding the accident which resulted in the death of plaintiffs’ daughter, are fully stated in the case of Jane Hampton and Husband versus Louisiana & Northwest Railroad Company, No. 2103 on the docket of this court and this day decided, and there is therefore no necessity for restating them here.
For the reasons assigned in that case, it is therefore ordered, adjudged and decreed that the verdict of the jury and the judgment based thereon be reversed and avoided, and it is now ordered, adjudged and decreed that the plaintiff, Tom Frazier and wife, do have judgment against and recover from the Louisiana & Northwest Railroad Company the full sum and amount of four thousand dollars together with interest thereon at the rate of five per cent per annum from October 16, 1923, and that defendant pay all the costs of this suit.